Citation Nr: 1639490	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis claimed as calcified pleural plaques as a result of asbestos exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy, including from April 1958 to May 1962 and from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a videoconference hearing before the Board in March 2014.  A transcript of the hearing is associated with the claims file.  

The Board issued a decision in October 2014 denying this claim; in response, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2015 the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the Board's decision and remanding the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with this Order, the Board in turn is remanding the claim to the Agency of Original Jurisdiction (AOJ).

The issue of total disability based on individual unemployability (TDIU) has been raised by the record in an October 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties agreed in the August 2015 JMR that the Board's October 2014 decision did not satisfy VA's duty to assist or provide adequate bases for its determination.  The Board requested a specialist's medical opinion in April 2016 that addressed issues with the previous VA examination that had been indicated in the JMR.  In addition, the JMR noted that the Board failed to consider a February 2014 private physician letter.  Finally, the JMR indicated that an October 2011 VA examiner and the RO relied on evidence not available in the Veteran's claims file: a Navy memorandum indicating minimal asbestos exposure for the Veteran's MOS.  Because the Navy memorandum is not currently associated with the claims file, the RO should locate the memorandum, associate it with the claims file, and give the Veteran an opportunity to respond.  See Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and afford him the opportunity to identify all VA treatment received.  In addition, the Veteran should be given an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the claims file.   

Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Associate with the claims file the Navy memorandum referenced in the January 2012 statement of the case and October 2011 examination request.  Provide an opportunity for the Veteran to respond to the Navy memorandum.

If the Navy memorandum is determined to be unavailable for the Veteran's review, the RO must give the Veteran notice of this determination and provide him an opportunity to respond thereto.

3.  Readjudicate the claim on appeal.  The RO should address the February 2014 private physician letter in its analysis. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


